Citation Nr: 0920098	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis of the hands.  

3.  Entitlement to service connection for degenerative 
arthritis of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2006 and December 2006 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that declined to reopen claims for service connection for 
PTSD and degenerative arthritis of the bilateral hands.  The 
Veteran testified before the Board in July 2008.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for 
degenerative arthritis of the hands is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a May 1996 RO decision.  The Veteran did not appeal 
that decision.  

2.  Evidence received since the last final decision in May 
1996 relating to service connection for PTSD is cumulative or 
redundant and does not raise a reasonable possibility of 
substantiating the claim.  

3.  The claim for service connection for degenerative 
arthritis of the hands was previously denied in a March 1982 
RO decision.  The Veteran did not appeal that decision.  

4.  Evidence received since the last final decision in March 
1982 relating to service connection for degenerative 
arthritis of the hands is new and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1996 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008). 

3.  The March 1982 RO decision that denied service connection 
for degenerative arthritis of the bilateral hands is final.  
New and material evidence has been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD 

In a September 1995 decision, the RO denied the Veteran's 
claim for service connection for PTSD.  The RO declined to 
reopen the Veteran's claim in May 1996, October 2006, and 
most recently, in December 2006.  By an August 2007 statement 
of the case, the RO reopened the Veteran's claim for service 
connection for PTSD and denied the claim on the merits.  
While the RO found that new and material evidence had been 
submitted to reopen the Veteran's claim for service 
connection for PTSD, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  

In a decision dated in May 1996, the RO denied the Veteran's 
claim for service connection for PTSD.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Thus, the May 1996 RO decision became final because the 
Veteran did not file a timely appeal.  

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claim in September 2006.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, post-
service VA medical records and examination, and the Veteran's 
statements.  The RO denied the claim because it was unable to 
confirm the occurrence of the Veteran's claimed stressors.      

The Veteran applied to reopen his claim for service 
connection for PTSD in September 2006.  The Board finds that 
the evidence received since the last final decision is 
cumulative of other evidence of record and does not raise a 
reasonable possibility of substantiating the Veteran's claim.

In support of his application to reopen his claim for service 
connection, the Veteran submitted VA medical records dated 
from December 2005 to June 2007.  Those records show that the 
Veteran received intermittent treatment for PTSD and 
depression.  In an October 2006 letter, a VA physician stated 
that the Veteran had reported several stressors that 
triggered extreme emotional distress upon recall, including 
witnessing a serious injury to a soldier when an unloaded 
mortar exploded after being dropped, remembering that his 
friend Crabtree had died in a plane crash in a flight that 
the Veteran was supposed to have taken, and seeing blood 
dripping out the back door of planes while he helped to 
unload bodies.      

The Veteran also submitted testimony before the Board at a 
video conference hearing in July 2008.  Testimony revealed 
that the Veteran's friend Sergeant Crabtree had taken a 
flight that the Veteran was supposed to be on and died when 
the plane crashed.  He testified that he had also witnessed 
two Army troops unloading mortar shells when one mortar shell 
was dropped, shredding a soldier's lower body.  He reported 
watching the soldier bleed out profusely after he helped to 
place him on a stretcher and tie him down.  He stated that 
there was a fire fight in Da Nang with the Viet Cong and that 
he had helped to transport the dead bodies via helicopter to 
be sent back to the United States.  He also testified that he 
had acted as senior controller and aircraft scheduler, which 
required him to send crews out into combat flight.  He 
reported that when the crews that he had sent out did not 
return, he felt guilty that he had sent them to their deaths.  
He stated that he currently suffered from nightmares, sleep 
difficulty, flashbacks, and anger issues.  

The Veteran provided stressor information to support his 
claim for service connection for PTSD.  He asserted that he 
unloaded bodies from an aircraft due to a helicopter crash on 
October 8, 1963, in Da Nang, Vietnam.  He submitted a list 
from the United States Marine Corps/Combat Helicopter 
Association of the men who were killed in a mid-air collision 
on October 8, 1963, and also provided an article describing 
the helicopter crash that occurred on October 8, 1963.  A 
July 2007 VA memorandum made a formal finding of a lack of 
information required to corroborate stressors associated with 
the Veteran's claim for service connection for PTSD.  It 
cited a response from the United States Army and Joint 
Services Records Research Center (JSRRC) that found that a 
valid stressor had not been provided for verification because 
the JSRRC could only determine whether a particular unit had 
casualties but could not determine whether or not the Veteran 
handled the casualties.  Similarly, the JSRRC was able to 
determine whether a unit had been involved in graves 
registration duties but could not identify the individuals 
within the unit that actually performed these duties.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
PTSD.  Although the additionally submitted medical records 
are new, in the sense that they were not previously 
considered by agency decisionmakers, they are not material.  
The records do not verify the Veteran's alleged PTSD 
stressors.  They merely show that the Veteran reported 
several stressors as triggering extreme emotional distress 
upon recall.  Accordingly, the evidence does not establish a 
fact necessary to substantiate the claim, and the claim for 
service connection for PTSD cannot be reopened on the basis 
of that evidence.  38 C.F.R. § 3.156(a).  

Similarly, although the information from the United States 
Marine Corps/Combat Helicopter Association and article 
regarding the October 8, 1963, helicopter collision is new, 
in the sense that it had not been previously considered by 
agency decisionmakers, it is not material.  This evidence was 
insufficient to verify the Veteran's stressor because the 
JSRRC could not determine whether or not the Veteran had 
handled the casualties in his unit or identify whether he had 
performed graves registration duties in his unit.  
Accordingly, the evidence does not establish a fact necessary 
to substantiate the claim, and the claim for service 
connection for PTSD cannot be reopened on the basis of that 
evidence.  38 C.F.R. § 3.156(a).  

Furthermore, although the July 2008 testimony listed the 
Veteran's alleged PTSD stressors, anecdotal evidence of his 
stressors must be verified.  When the evidence does not 
establish that a Veteran is a combat Veteran, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service record or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Because the 
Veteran's service personnel records do not indicate that he 
participated in combat, his lay testimony is not enough to 
verify his PTSD stressors.  Thus, while the evidence is new, 
in the sense that it has not previously been considered, it 
is not material, as it does not establish a fact necessary to 
substantiate the claim, and the claim can therefore not be 
opened on the basis of this evidence.  38 C.F.R. § 3.156(a).  

Although the Veteran has submitted new evidence that was not 
before the RO in May 1996, the Board finds that the new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim because it does not 
raise a reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for PTSD since the May 1996 RO 
decision because the Veteran's stressors are unable to be 
confirmed.  Thus, the claim for service connection for PTSD 
is not reopened and the benefits sought on appeal with regard 
to that claim remain denied.  

Degenerative Arthritis of the Bilateral Hands 

In an April 1981 decision, the RO denied the Veteran's claim 
for service connection for degenerative arthritis of the 
hands.  The RO declined to reopen the Veteran's claim in 
March 1982 and most recently in October 2006.  However, an 
August 2007 statement of the case reopened the claim for 
service connection for degenerative arthritis of the hands 
and denied it on the merits.  While the RO found that new and 
material evidence had been submitted to reopen the Veteran's 
claim for service connection for degenerative arthritis of 
the bilateral hands, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In a decision dated in March 1982, the RO denied service 
connection for the Veteran's degenerative arthritis of the 
hands.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the 
March 1982 rating decision became final because the Veteran 
did not file a timely appeal.  

The claim for service connection for degenerative arthritis 
of the hands may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in 
September 2006.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the 
Veteran's post-service private medical records and VA 
examination, and the Veteran's statements.  The RO denied the 
claim because there was no evidence of a current disability 
of degenerative arthritis of the bilateral hands.  

The Veteran applied to reopen his claim for service 
connection for degenerative arthritis of the bilateral hands 
in September 2006.  The Board finds that the evidence 
received since the last final decision is new and material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted a September 2007 private 
medical report in which he was diagnosed with advanced 
degeneration and multiple foci of both hands and wrists with 
attendant pain symptoms and significant stiffening resulting 
in loss of function.

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
degenerative arthritis of the bilateral hands.  The claim was 
previously denied because there was no evidence of any 
current degenerative arthritis of the hands.  The Veteran has 
submitted evidence showing that he currently suffers from 
advanced degeneration and multiple foci of both hands and 
wrists with attendant pain symptoms and significant 
stiffening.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for 
degenerative arthritis of the bilateral hands is reopened.  
38 C.F.R. § 3.156(a).  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo 
basis, as addressed below.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006; rating 
decisions in October 2006 and December 2006; and a statement 
of the case in August 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to the claim for entitlement to service connection 
for PTSD because there is no competent evidence that the 
Veteran's PTSD is the result of any event, injury, or disease 
in service.  38 C.F.R. § 3.159(c)(4) (2008).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

The application to reopen the claim for service connection 
for PTSD is denied.

New and material evidence has been received to reopen the 
claim for service connection for degenerative arthritis of 
the bilateral hands.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for degenerative arthritis of the 
bilateral hands may be reopened, the second step for the 
Board in this case is to assess the new and material evidence 
in the context of the other evidence of record and make new 
factual determinations.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
been diagnosed with degenerative arthritis of the bilateral 
hands, but it remains unclear whether any degenerative 
arthritis of the bilateral hands is related to his period of 
active service.

Service medical records show that in February 1959, the 
Veteran fell on his left hand and left elbow and was treated 
for left wrist and elbow sprain.  A September 1960 service 
medical record shows that the Veteran was treated for 
contusion and abrasion of the right index finger.  The 
Veteran was also treated for a lacerated hand in April 1962 
and a laceration on the thumb in January 1967.  Additionally, 
the Veteran received treatment at an Air Force Base Hospital 
several times in July 1977 after incurring lacerations to the 
second, third, and fourth fingers on his right hand.  In a 
September 2007 private medical report, the Veteran reported a 
history of strenuous hand use during military duty as an 
aircraft mechanic without the assistance of pneumatic tools 
as well as chemical exposure to his hands with parch 
cleansing.  The physician diagnosed the Veteran with advanced 
degeneration and multiple foci of both hands and wrists with 
attendant pain symptoms and significant stiffening that 
resulted in loss of function.  In order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his degenerative arthritis of the bilateral hands, the 
Board finds that it is necessary to have a medical opinion 
based upon a thorough review of the record that reconciles 
the question of whether the degenerative arthritis of the 
bilateral hands is related to service.  The Board thus finds 
that an examination and opinion addressing the etiology of 
the Veteran's disorder is necessary in order to fairly decide 
the merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
degenerative arthritis of the bilateral 
hands and his period of active service.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current degenerative 
arthritis of the hands is etiologically 
related to any incidents of the 
Veteran's period of active service, 
including any incidents of hand or 
finger injuries.  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.  The rationale for any opinions 
expressed should be provided.  The 
examiner should review the claims 
folder and the examination report 
should note that review.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


